DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10-11, and 16 are amended.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 11, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  First, Applicant contends that the Non-Final Office Action failed to specifically identify abstract claim elements.  Examiner respectfully disagrees because the Non-Final Office Action, at pp. 5-6, specifically underlines the claim elements considered to recite abstract ideas.  Therefore, this contention is found unpersuasive.
Applicant next contends that the claims cannot be performed in the human mind, i.e., a Mental Process, because the claims are not analogous to the Mental Process examples provided in the eligibility guidance.  Examiner respectfully disagrees because as the eligibility guidance notes, the examples are not exhaustive and pending claims do not have to be analogous to the examples in order to be a Mental Process.  Further, the claimed operations of identifying, determining, allocating, determining respective revenues, determining a portion of the revenue, and ranking are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper.  Therefore, the claims are directed towards a Mental Process.
Applicant contends that the claims do not recite Certain Methods of Organizing Human Activities because the claims are not analogous to the Certain Methods of Organizing Human Activities examples provided in the eligibility guidance.  Examiner respectfully disagrees because as the eligibility guidance notes, the examples are not exhaustive and pending claims do not have to be analogous to the examples in order to be a Certain Method of Organizing Human Activities.  For example, determining whether there is unauthorized content use, i.e., copyright infringement, determining owners of content, allocating revenue, determining respective revenues, and ranking content by revenue are all examples of Certain Methods of Organizing Human Activities.  Therefore, the claims are also directed towards Certain Methods of Organizing Human Activities.
Applicant contends that claims recite an improvement in technology that recites a practical application of the abstract ideas.  Examiner respectfully disagrees.  While the claim recites identifying matches between content items using fingerprints that are associated with a time or frequency domain, the claim fails to recite actually generating the fingerprints in the frequency domain.  Such an operation would not be categorized as an abstract idea and because the fingerprint would be in the frequency domain, such an operation could only be performed using computers.  A positively recited operation of generating fingerprints of the reference content item as well as the uploaded content item in the frequency domain would overcome the subject matter eligibility rejection.  However, because such operations are not positively recited, the currently recited claims still recite patent ineligible subject matter.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-10 are directed towards a process, claims 11-15 are directed towards a machine, and claims 16-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of determining that a content item is associated with a content owner, allocating revenue generated by the content item to a content owner in various geographical regions and then ranking content items based on total revenue for the content owner.  In particular, the claim recites receiving revenue from multiple regions for content and identifying matches between the content item and reference content item using fingerprinting.  The system then determines that the content item is associated with a plurality of owners having ownership in different regions.  Then, the system allocates the revenue among the plurality of content owners based on a variety of payment conditions.  Then, the system determines respectives revenues for the plurality of content owners based on rights in regions.  The system then determines a portion of the revenue for the unauthorized user based on the rights of the content owners.  The system then ranks the content item in a list and provides the ranked list to a content owner.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item provided by an unauthorized user;
identifying, by the computing system, matches between the first content item and reference content items for which content ownership information is known based on a comparison of a fingerprint associated with the first content item with reference fingerprints associated with the reference content items, wherein the fingerprint and the reference fingerprints are associated with a time domain or a frequency domain; 
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item; 
allocating, by the computing system, the revenue among the plurality of content owners based on the plurality of geographic regions in which the plurality of content owners have rights to the first content item based on satisfaction of payment conditions associated with the plurality of geographic regions, wherein a first payment condition for a first geographic region of the plurality of geographic regions includes partial views of the first content item by users in the first geographic region, a second payment condition for a second geographic region of the plurality of geographic regions includes complete views of the first content item by users in the second geographic region, and a third payment condition for a third geographic of the plurality of geographic regions includes clicks on advertisements associated with the first content item by users of the third geographic region; 
determining, by the computing system, respective revenues for the plurality of content owners based on respective rights to the first content item in respective geographic regions of the plurality of geographic regions and the satisfaction of the payment conditions associated with the plurality of geographic regions; 
determining, by the computing system, a portion of the revenue for the unauthorized user based on the respective rights to the first content item associated with the plurality of content owners and the satisfaction of the payment conditions, wherein the portion of the revenue for the unauthorized user includes revenue generated for the first content item remaining from the respective revenues for the plurality of content owners;
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and -2-Application Serial No. 15/815,621Docket No. 36FB-180548 
providing, by the computing system, the ranked list of content items associated with the first content owner.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of reciting a computing system to perform the abstract ideas is simply an instruction to apply the abstract ideas using a computer.  Further, the operations of receiving revenue generated for a content item and providing a ranked list of content items to a content owner are insignificant extra-solution activities.  Receiving revenue is insignificant extra-solution activity because it is an example of data gathering and providing a ranked list is insignificant extra-solution activity because it fails to add a meaningful limitation to the process of ranking the content items.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, the additional element of reciting a computing system to perform the abstract ideas is simply an instruction to apply the abstract ideas using a computer.  Because the receiving revenue and providing a ranked list were determined to be insignificant extra-solution, they are reevaluated here to determine whether they are well-understood, routine, and conventional.  Receiving revenue, i.e., data, is well-understood, routine, and conventional because it is receiving data over a network (see MPEP 2106.05(d)(II)) and providing a ranked list is also well-understood, routine, and conventional because it is transmitting data over a network (see MPEP 2106.05(d)(II)).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1.  However, claim 11 recites the following additional elements:
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method
However, these additional elements also fail to recite a practical application of the abstract ideas or an inventive concept because they are generic computing components that simply serve to apply the abstract ideas.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 16 recites a non-transitory computer-readable storage medium including instructions that perform the abstract ideas.  Because the claim fails to recite additional elements not recited in claim 1, the claim fails to recite a practical application or an inventive concept.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-10, 12-15, and 17-20: Claims 2-10, 12-15, and 17-20 have also been analyzed according to the 2019 PEG.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2, 12, and 17 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 3, 13, and 18 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 4, 14, and 19 recite the additional element that the content has both a video portion and an audio portion.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it generally links the use of the abstract ideas to the technological environment of audiovisual content.
Claims 5, 15, and 20 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 6 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 7 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 8 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 10 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0173441 to LaRosa et al. in view of U.S. Patent Pub. No. 2002/0116249 to Ellinger et al., U.S. Patent Pub. No. 2007/0130015 to Starr et al, and U.S. Patent Pub. No. 2013/0085825 to Davis et al.
Per Claim 1: LaRosa discloses:
A computer-implemented method comprising: (see LaRosa at Abstract: A system and method for ownership resolution is disclosed.)
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item; (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership resolution module 195 analyzes the final merge result to determine that Owner A 180 owns 50% of the distribution right in the United States and Owner B 184 owns 100% of the distribution right in Great Britain and 75% of the distribution right in Germany. The methods implemented by the ownership resolution module 195 are described in more detail with reference to FIGS. 9, 10A and 10B.  See also LaRosa at ¶¶ 42, 55-57, 76, 88)
allocating, by the computing system, the revenue among the plurality of content owners based on the plurality of geographic regions in which the plurality of content owners have rights to the first content item based on satisfaction of payment conditions associated with the plurality of geographic regions, (see LaRosa at ¶ 95: The payment module 211 receives the report (and/or the table) from the decision engine 209 and retrieves the usage data and revenue data from the usage and revenue database 192. At step 1026, the payment module 211 merges 1026 the report and/or the table of the real owner with the usage data and revenue data and generates a merged report. In one embodiment, the payment module 211 also includes other data in the merged report. For example, the payment module 211 calculates the total amount of payment to an owner based on the report and/or the table of the real owner, usage data and revenue data and generates a merged report including the total amount of payment. At step 1028, the payment module 211 sends 1028 the merged report to the payment system 190.  See also ¶ 55: In one embodiment, the usage data includes logs of views against videos that contain one or more assets stored in the asset database 116 and the revenue data includes information about the revenue generated from advertisements shown in conjunction with videos that are tracked in the usage data.  See also LaRosa at ¶¶ 90, 30, 56-57)
determining, by the computing system, respective revenues for the plurality of content owners based on respective rights to the first content item in respective geographic regions of the plurality of geographic regions and the satisfaction of the payment conditions associated with the plurality of geographic regions; (see LaRosa at ¶ 57: The payment system 190 includes code and routines for sending revenue generated from the usage of a granular right associated with an asset to a real owner. In one embodiment, the payment system 190 receives the merged report from the ownership resolution module 195 and sends a payment to the real owner based on the merged report. For example, the payment system 190 sends an amount of money to the real owner based on a merged report.)
However, LaRosa fails to disclose, but Ellinger, an analogous art of determining revenues, discloses:
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item [[provided by an unauthorized user]]; (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is divided into two sections, an alphanumeric section 1802 and a chart section 1804 for the graphical representation of the alphanumeric information in area 1802. In area 1802, there are provided three sections, a first section which indicates sales at the particular e-commerce site, i.e., for vendor site 104, a region for regional sales at the vendor site 104 and a region indicating the top revenue stores at all vendor sites for a given vendor.  The second region, that associated with regional sales, indicates revenue as a function of a particular region. Although not illustrated, the region could be set forth as defining any resolution of location in the disclosed embodiment, this is only provided as large regions such as the northeast, the midatlantic, the southeast, etc. However, with demographic data that is provided by the enhancing database 130, this could be resolved down to the state level, the city level and even the regional areas in a given city.  See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the top selling products. In the graphical section 1704, there is provided a pie chart 1706 that shows revenue per product group and a bar graph 1708 corresponding to the pie chart 1706. The pie chart 1706, in this example, is divided up into such things as back packs, fishing products, tennis products, ski products, boots, jackets and golfing products. There is also a region 1710 on a lower portion thereof that allows a user to determine whether the graphical interface is based upon a weekly basis, a monthly basis for the current week or month or on a weekly basis or a monthly basis for the prior week or month. In addition, there is provided a region 1712 for all of the user interfaces that provide revenue information regarding the day's revenue, weekly revenue and quarterly revenue in association with a bar chart therefor for the week.  See also FIG. 17: depicts top selling products ranked by revenue)
providing, by the computing system, the ranked list of content items associated with the first content owner. (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the top selling products. In the graphical section 1704, there is provided a pie chart 1706 that shows revenue per product group and a bar graph 1708 corresponding to the pie chart 1706. The pie chart 1706, in this example, is divided up into such things as back packs, fishing products, tennis products, ski products, boots, jackets and golfing products. There is also a region 1710 on a lower portion thereof that allows a user to determine whether the graphical interface is based upon a weekly basis, a monthly basis for the current week or month or on a weekly basis or a monthly basis for the prior week or month. In addition, there is provided a region 1712 for all of the user interfaces that provide revenue information regarding the day's revenue, weekly revenue and quarterly revenue in association with a bar chart therefor for the week.  See also FIG. 17: depicts top selling products ranked by revenue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ellinger in the LaRosa system.  The known techniques of Ellinger are applicable to the LaRosa system as they both share characteristics and capabilities, namely, they are directed towards categorizing revenue for products sold.  One of ordinary skill in the art would have recognized that applying the known technique of Ellinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ellinger to the LaRosa system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying the ranking and displaying capabilities to LaRosa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable a user to know more granular details about where a particular piece of content is most popular.
While LaRosa discloses allocating revenue based on satisfying payment conditions, the combination of LaRosa and Ellinger fails to disclose the specifically claimed payment conditions.  However, Starr, an analogous art of monetizing digital content, discloses:
wherein the payment conditions include a first payment condition [[for a first geographic region of the plurality of geographic regions]] includes partial views of the first content item by users in the first geographic region, a second payment condition [[for a second geographic region of the plurality of geographic regions]] includes complete views of the first content item by users in the second geographic region, and a third payment condition [[for a third geographic of the plurality of geographic regions]] includes clicks on advertisements associated with the first content item by users of the third geographic region; (see Starr at ¶ 98: In general, payment of fees may be initiated at any time, such as when the user 110 begins viewing the media segment 102, when the user 110 has viewed a substantial portion of the media segment 102, when the user begins viewing the advertisement 112, when the user 110 has viewed a substantial portion of the advertisement 112, or only once the user 110 has viewed the entire media segment 102 and/or the entire advertisement 112.  See also ¶ 285: In embodiments, actions associated with an advertisement 112, such as a viewer (i.e. user 110) clicking a link included with the advertisement 112 may provide additional compensation to the affiliate 190, the media owner 152, and the facilitator 154.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to also generate revenue for content owners based on the factors disclosed in Starr.  As discussed above, LaRosa discloses earning revenues from various geographic regions.  However, LaRosa fails to disclose specific the specific payment conditions recited in the claims.  However, Starr discloses various payment conditions, such as the claimed partial views, e.g., viewed substantial portion of media segment 102, complete views, e.g., viewed the entire media segment 102, and clicks on advertisements, e.g., clicking a link included with the advertisement 112.  Therefore, modifying the revenues generated in the various geographic regions as disclosed in LaRosa using the various fee payments disclosed in Starr would disclose the claimed invention.  One of ordinary skill in the art would have been motivated to do so to increase the revenue for content owners by increasing the possible number of ways revenue may be generated.
However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but Davis, an analogous art of fingerprinting content and assigning revenues, discloses:
identifying, by the computing system, matches between the first content item and reference content items for which content ownership information is known based on a comparison of a fingerprint associated with the first content item with reference fingerprints associated with the reference content items, wherein the fingerprint and the reference fingerprints are associated with a time domain or a frequency domain; (see Davis at ¶ 105: These tasks are sometimes addressed by so-called “fingerprint” technology, which seeks to generate a “robust hash” of content (e.g., distilling a digital file of the content down to perceptually relevant features), and then compare the thus-obtained fingerprint against a database of reference fingerprints computed from known pieces of content, to identify a “best” match.)
determining, by the computing system, a portion of the revenue for the unauthorized user based on the respective rights to the first content item associated with the plurality of content owners and the satisfaction of the payment conditions, wherein the portion of the revenue for the unauthorized user includes revenue generated for the first content item remaining from the respective revenues for the plurality of content owners; (see Davis at ¶ 18: For example, if the entirety of a pre-existing work is used, then free distribution may be prohibited (and a notice may be electronically sent to the submitter explaining same), or the system may permit free distribution but share 75% of associated ad revenue with the copyright holder of the work. If two seconds or less is used, the system may permit free distribution. If between two and five seconds is used, the system may permit free distribution, but send a notice to the copyright holder alerting it to the use, and periodically alert the copyright holder to the content's popularity ranking on the site. If from five to ten seconds is used, and such portion comprises less than 10% of the entirety of a copyrighted work, the system may proceed as just-stated, with 10% of associated ad revenue shared with the copyright holder—unless copyright in the work is held by Company A, in which case no distribution is permitted (and a notification is sent to the submitter). If between ten and fifteen seconds is used, the system may proceed as just-stated but with a 15% ad revenue share, unless copyright in the work is held by one of several specified Japanese rights-holders, in which case no distribution is permitted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa so that the system determines whether content, made by an unauthorized user, matches content already owned by others and determines how to allocate revenue in such situations, e.g., when there authorized and unauthorized users, using the techniques disclosed in Davis.  One of ordinary skill in the art would have been motivated to do so to incentivize new creators while also fairly compensating the owners of previously created content.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and LaRosa further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and LaRosa further discloses:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution.)

Per Claims 2, 12, and 17: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, LaRosa fails to disclose, but Ellinger discloses:
dividing the revenue into the respective revenues based on a plurality of geographic region revenues, each geographic region revenue associated with a geographic region of the plurality of geographic regions. (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is divided into two sections, an alphanumeric section 1802 and a chart section 1804 for the graphical representation of the alphanumeric information in area 1802. In area 1802, there are provided three sections, a first section which indicates sales at the particular e-commerce site, i.e., for vendor site 104, a region for regional sales at the vendor site 104 and a region indicating the top revenue stores at all vendor sites for a given vendor.  The second region, that associated with regional sales, indicates revenue as a function of a particular region. Although not illustrated, the region could be set forth as defining any resolution of location in the disclosed embodiment, this is only provided as large regions such as the northeast, the midatlantic, the southeast, etc. However, with demographic data that is provided by the enhancing database 130, this could be resolved down to the state level, the city level and even the regional areas in a given city.  See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ellinger in the LaRosa system.  The known techniques of Ellinger are applicable to the LaRosa system as they both share characteristics and capabilities, namely, they are directed towards categorizing revenue for products sold.  One of ordinary skill in the art would have recognized that applying the known technique of Ellinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ellinger to the LaRosa system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying the ranking and displaying capabilities to LaRosa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable a user to know more granular details about where a particular piece of content is most popular.

Per Claims 3, 13, and 18: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claims 2, 12, and 17, from which claims 3, 13, and 18 depend, respectively.  LaRosa further discloses:
identifying one or more content owners associated with the first content item in each geographic region of the plurality of geographic regions based on the content ownership information. (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership resolution module 195 analyzes the final merge result to determine that Owner A 180 owns 50% of the distribution right in the United States and Owner B 184 owns 100% of the distribution right in Great Britain and 75% of the distribution right in Germany. The methods implemented by the ownership resolution module 195 are described in more detail with reference to FIGS. 9, 10A and 10B.)

Per Claims 4, 14, and 19: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claims 2, 12, and 17, from which claims 4, 14, and 19 depend, respectively.  LaRosa further renders obvious:
wherein the first content item comprises a video portion and an audio portion. (see LaRosa at ¶ 28: For example, the asset hosting site 100 shares content such as a video file, an audio file (e.g., one or more songs), a file that includes a combination of video and audio, an image file such as a JPEG or GIF file, a file including a video game program and/or a text file. An intellectual property asset is referred to as “an asset” hereinafter.)

Per Claim 8: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claim 2, from which claim 8 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein each geographic region revenue is determined based on revenue criteria associated with a geographic region of the plurality of geographic regions and the revenue criteria comprises a price. (see Starr at ¶ 76: For example and without limitation, while an advertiser may provide a maximum bid of $0.10 for a category match, it may provide a bid of $0.15 for a combination of category match and media segment rating, or $0.20 for a combination of category match, media segment rating, and certain user demographics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa as disclosed in Starr to base revenue using a price.  One of ordinary skill in the art would have been motivated to do so to enable advertisers to pay a desired price when digital content associated with the advertisement is viewed.

Per Claim 10: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein the payment condition includes a view of an advertisement associated with the first content item. (see Starr at ¶ 98: In general, payment of fees may be initiated at any time, such as when the user 110 begins viewing the media segment 102, when the user 110 has viewed a substantial portion of the media segment 102, when the user begins viewing the advertisement 112, when the user 110 has viewed a substantial portion of the advertisement 112, or only once the user 110 has viewed the entire media segment 102 and/or the entire advertisement 112.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to include advertisement-supported content as disclosed in Starr.  One of ordinary skill in the art would have been motivated to do so to increase the revenue for content owners.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, Starr, and Davis as applied to claims 4, 14, and 19 above, and further in view of NPL Youtube’s Inability to Split Ad Revenue Between Audio & Video Copyright Holders (published March 31, 2017) (hereinafter, “Youtube”).
Per Claims 5, 15, and 20: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  However, the combination of LaRosa, Ellinger, Starr, and Davis fails to disclose, but Youtube, an analogous art of digital content revenues, discloses:
dividing each geographic region revenue into an audio revenue and a video revenue. (see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LaRosa to separate audio revenue and video revenue as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenue generated by streamed digital content to the owners of the audio portion and the owners of the video portion.

Per Claim 6: The combination of LaRose, Ellinger, Starr, Davis, and Youtube discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of LaRose, Ellinger, Starr, and Davis fails to disclose, but Youtube discloses:
wherein half of each geographic region revenue is allocated to the audio revenue, and (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)
half of each geographic region revenue is allocated to the video revenue. (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LaRosa to separate audio revenue and video revenue as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenue generated by streamed digital content to the owners of the audio portion and the owners of the video portion.

Per Claim 7: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claim 2, from which claim 7 depends.  However, the combination of LaRosa, Ellinger, Starr, and Davis fails to disclose, but YouTube discloses:
for a first geographic region, dividing the audio revenue for the first geographic region evenly between one or more audio rights holders for the first content item in the first geographic region, and dividing the video revenue for the first geographic region evenly between one or more video rights holders for the first content item in the first geographic region. (see YouTube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio. But, this would still leave us unable to split shares between multiple owners of audio or video content. The best solution would be to allow creators to assign copyright split percentages between all creators of audio and video in a creation. This would solve the problem of Youtube sending ad revenue from a video to someone other than the proper copyright holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to equally split revenues between content owners as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenues among content owners.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, Starr, and Davis as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2013/0232012 to Yan et al.
Per Claim 9: The combination of LaRosa, Ellinger, Starr, and Davis discloses the subject matter of claim 8, from which claim 9 depends.  However, the combination of LaRosa, Ellinger, Starr, and Davis fails to disclose, but Yan, an analogous art of advertising, discloses:
wherein the price for the geographic region is based on a number of users that satisfy the payment criteria for the geographic region. (see Yan at ¶ 37: For example, ad revenue module 218 may set a first pricing level based on a minimum number of served users in a group that accessed the advertisement, and set a second pricing level when the number of served users exceeds the minimum number specified in the targeting criteria 106. For the second pricing level, ad revenue module 218 may adjust the second pricing level in an incremental fashion based on the number of served users exceeding the minimum number of served users that accessed the advertisement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa and Starr to generate advertising revenue based on the number of users who view the advertisement as disclosed in Yan.  One of ordinary skill in the art would have been motivated to do so to generate additional revenue for more popular content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0349571 discloses systems and methods have been developed for detecting the use of rights in media, for example, where the use is based on a content file's presentation on a network. Systems and methods have been developed for determining likely rights owners for content files. Systems and methods may detect and report such use to a purported owner of the rights. Systems and methods have also been developed for offering these rights owners structured, up-to-date online reviewing of the content files, takedown options with respect to the content files, and options to claim revenue generation related to the content files. These systems and methods may control the use of the content file on a network through charging royalties, distributing advertising revenues associated with the content file to the owner, attributing the content file to the owner, restricting access to the content file, using legal action, or through other techniques.
U.S. Patent Pub. No. 2007/0136608 discloses systems and methods are described for an off-line economy for digital media. In one implementation, exemplary media devices of buyer and seller participate in the off-line economy by performing secure off-line transfers of digital media content between themselves. The media devices store proof of the off-line sales transactions, so that a percentage of the sale price can be applied to a copyright owner and a percentage of the sale price can be applied to the seller as an incentive. Even resale of pirated media content benefits the copyright holder. The off-line economy opens an effective and inexpensive distribution channel for copyright holders and allows buyers to obtain media content anywhere, at any time, from any participant in the off-line economy without connecting to the Internet. The off-line economy allows copyright holders and media sellers to optimize pricing by market probing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685